Case 2:21-cv-01444-DJH Document 1-3 Filed 08/20/21 Page 1 of 3




            EXHIBIT 3
8/19/2021                Case 2:21-cv-01444-DJH CivilDocument      1-3 Filed
                                                      Court Case Information - Case08/20/21
                                                                                    History Page 2 of 3


 [Ie14f L>nIDffl:~t      v   I
 Powered by Go gle Translate




            Civil Court Case Information - Case History
      Case Information
      Case Number:     CV2021-011143              Judge:       Warner, Randall
      File Date:       7/14/2021                  Location :   Downtown
      Case Type:       Civil


      Party Information
      Party Name                                                      Relationship                  Sex       Attorney
      Christine Scianna                                               Plaintiff                     Female    Thomas Connelly
      Brooke Scianna                                                  In The Matter Of (IMO)        Unknown   Pro Per
      State Of Arizona                                                Defendant                               Pro Per
      Arizona Department Of Child Safety                              Defendant                               Pro Per
      Tina Canale                                                     Defendant                     Female    Pro Per
      Christie Johnson                                                Defendant                     Female    Pro Per
      Melissa Courtright                                              Defendant                     Female    Pro Per
      Nicholas Long                                                   Defendant                     Male      Pro Per
      Gregory McKay                                                   Defendant                     Male      Pro Per
      Michael Faust                                                   Defendant                     Male      Pro Per
      Aurora Behavioral Healthcare-Tempe LL C                         Defendant                               Pro Per
      Krzystztof Mlak                                                 Defendant                     Unknown   Pro Per
      Kattia Lnu                                                      Defendant                     Unknown   Pro   Per
      Herman Lnu                                                      Defendant                     Unknown   Pro   Per
      Care And Dignity Services L L C                                 Defendant                               Pro   Per
      Shon Kirkpatrick                                                Defendant                     Male      Pro   Per
      Arizona Department Of Child Services                            Defendant                               Pro   Per


      Case Documents
      Filing Date          Description                                                         Docket Date          Filing Party
      8/18/2021            019 - ME: Ruling                                                    8/18/2021
      8/6/2021             MOT- Motion                                                         8/10/2021
      NOTE: Motion for Alternative Service
      8/2/2021             AAS - Affidavit Of Attempted Service                                8/5/2021
      7/26/2021            AFS - Affidavit Of Service                                          7/29/2021
      NOTE: SHON KIRKPATRICK
      7/26/2021            AFS - Affidavit Of Service                                          7/29/2021
      NOTE: GREGORY MCKAY
      7/26/2021            AFS - Affidavit Of Service                                          7/29/2021
      NOTE: ARIZONA DEPARTMENT OF CHILD SERVICES
      7/26/2021            AFS - Affidavit Of Service                                          7/29/2021
      NOTE: AURORA BEHAVIORAL HEALTH CARE TEMPE LLC
      7/23/2021            AFS - Affidavit Of Service                                          7/28/2021
      NOTE: MELISSA COURTRIGHT
      7/23/2021            AFS -Affidavit Of Service                                           7/28/2021
      NOTE: JOHN DOE COURTRIGHT
      7/23/202 1           AFS - Affidavit Of Service                                          7/28/2021
      NOTE: MICHAEL FAUST
      7/23/2021            AFS - Affidavit Of Service                                          7/28/2021
      NOTE: CARE AND DIGNITY SERVICES LLC
      7/14/2021            COM - Complaint                                                     7/15/2021
      NOTE: Complaint
      7/14/2021            CSH - Coversheet                                                    7/15/2021

www.superiorcourt.maricopa .gov/dockeUCivilCourtCases/caselnfo.asp?caseN umber=CV2021-011143                                       1/2
8/19/2021                  Case 2:21-cv-01444-DJHCivilDocument       1-3 Filed
                                                       Court Case Information - Case08/20/21
                                                                                     History Page 3 of 3
      NOTE: Civil Cover Sheet
      7/14/2021           CCN - Cert Arbitration - Not Subject                                        7/15/2021
      NOTE: Certificate Of Compulsory Arbitration - Is Not Subject To
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons
      7/14/2021             SUM - Summons                                                             7/15/2021
      NOTE: Summons


      Case Calendar
      There are no calendar events on file


      Judgments
      There are no judgments on file




www.su periorcou rt.maricopa .gov/dockeUC ivi ICou rtCases/casel nfo.asp ?caseN umber=CV2021-011143               2/2
